Exhibit 10.12

EXECUTIVE EMPLOYMENT AGREEMENT

 

 

 

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT, dated as of April 22,
2003, is between CHESAPEAKE CORPORATION, a Virginia corporation (the "Company")
and Joel K. Mostrom (the "Executive").

WHEREAS, the Company and the Executive entered into an Executive Employment
Agreement (the "Agreement") dated September 13, 1999, and amended on July 11,
2001; and

WHEREAS, pursuant to the Agreement, the Agreement may be amended by mutual
consent of the Company and the Executive; and

WHEREAS, the Company and the Executive desire to amend and restate the
Agreement: and

WHEREAS, the Executive is currently the Vice President & Treasurer of the
Company; and

WHEREAS, the Company recognizes that the Executive has made substantial
contributions to the Company and in the future is expected to make substantial
contributions to the success of the Company; and

WHEREAS, the Company desires to provide certain assurances to the Executive
regarding the terms applicable to certain potential terminations of the
Executive's service; and

WHEREAS, the Executive wishes to provide certain assurances to the Company
regarding his conduct during the Term of this Agreement and following the
Executive's termination of service;

NOW THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, the Company and the Executive covenant and agree as
follows:

1. Term. The Term of this Agreement is the period described in the following
paragraph (a) and any period for which the same may be extended as provided in
the following paragraphs (b) and (c).

(a) The Term includes the period beginning on April 22, 2003 and ending on
December 31, 2004.

(b) The period described in paragraph (a) shall be extended for an additional
twelve months unless the Company, before each September 1 of any year, provides
written notice to the Executive that the period will not be extended. The
preceding sentence shall first be effective to extend the period described in
paragraph (a) until December 31, 2005, unless written notice to the contrary is
provided to the Executive by the Company before September 1, 2003.

(c) The period described in paragraph (a) shall be extended if there is a
Control Change Date during the Term of this Agreement. In that event, the period
described in paragraph (a) shall be extended automatically until the second
anniversary of the Control Change Date. The period described in paragraph (a)
shall be further extended by twelve months under this paragraph (c) unless the
Company, at least ninety days prior to an anniversary of the Control Change
Date, provides written notice to the Executive that the period will not be
extended. The preceding sentence shall first be effective to extend the period
described in paragraph (a) (after giving effect to the extension provided in the
second sentence of this paragraph (c)), until the third anniversary of the
Control Change Date unless written notice to the contrary is provided to the
Executive at least ninety days prior to the first anniversary of the Control
Change Date.

2. Employment Duties. The Company agrees to employ the Executive throughout the
Term as Vice President & Treasurer, with a job description, responsibilities and
duties commensurate with such position, or a position of substantially similar
or greater responsibilities and duties.

3. Compensation. The Company agrees that, throughout the Term, it shall:

(a) Pay the Executive as compensation for services hereunder a cash salary based
on an annual base salary of not less than $224,000 (which base salary shall be
reviewed on an annual basis for possible increase in light of business
conditions, competitive considerations, increases given to other employees of
the Company and the Executive's performance, provided that such salary shall not
be reduced below the salary in effect immediately prior to such review).

(b) Provide for the benefit of the Executive such vacation, pension and
disability benefits and such coverage under life accident, medical and dental
plans as are generally provided from time to time to the Company's executive
employees.

(c) Permit the Executive to participate in the Company's Annual Incentive
Program (or such comparable successor program that may be in effect from time to
time), with a target incentive amount of not less than 45% of base salary.

(d) Permit the Executive to participate in the Long-Term Incentive Plan (or such
comparable successor plan that may be in effect from time to time) as determined
from time to time by the Company.

4. Change in Control Benefits. The Executive shall be entitled to receive the
severance and welfare benefits and the pension supplement described in this
Section 4 if, during the Term of this Agreement, (x) there is a Change in
Control and the Executive's employment with the Company and its successors is
terminated or terminates after the Control Change Date without Cause or for Good
Reason or (y) there is a sale or other divestiture of the business unit of the
Company or its successor to which the Executive is assigned and the Executive's
employment with the Company and its successors is terminated or terminates after
such sale or divestiture without Cause or for Good Reason.

(a) The severance benefit payable under this Section 4 is an amount equal to the
sum of (x) two times the Executive's annual base salary (as in effect on the
date the Executive ceases to be employed by the Company and its successors or,
if greater, the highest annual rate of base salary as in effect during the
twelve months preceding such cessation of employment) and (y) two times the
Executive's annual incentive plan target for the year in which the Executive
ceases to be employed by the Company and its successors or, if greater, the year
preceding such cessation of employment. The severance benefit described in the
preceding sentence shall be reduced by the amount of any severance benefit
payable to the Executive under any Chesapeake Corporation severance plan or
program. The severance benefit payable under this Section 4, less applicable
income and employment taxes and other authorized deductions, shall be paid in a
single sum as soon as practicable following the Executive's cessation of
employment with the Company and its successors.

(b) The welfare benefits provided under this Section 4 are continued coverage of
the Executive and the Executive's eligible dependents under all life,
disability, medical and dental benefit plans and programs in which the Executive
participates immediately prior to the Executive's date of termination on such
terms as are then in effect. In the event that the continued coverage of the
Executive or the Executive's eligible dependents in any such plan or program is
barred by its terms, the Company shall arrange to provide the Executive and the
Executive's eligible dependents with benefits substantially similar to those to
which they are entitled to receive under such plans or programs including, by
way of example and not of limitation, the reimbursement of the Executive of the
cost or premium for continued coverage available pursuant to Section 4980B of
the Internal Revenue Code of 1986, as amended ("COBRA"). The continued coverage
provided under this Section 4 shall continue until the earlier of (x) the second
anniversary of the Executive's cessation of service to the Company and its
successors and (y) the date that the Executive is eligible for similar coverage
under another employer's plan.

(c) The pension supplement payable under this Section 4 is an amount equal to
the benefit that the Executive would have accrued under the Chesapeake
Corporation Executive Supplemental Retirement Plan (the "SERP") had the
Executive remained an employee of the Company until the <after CIC severance
period> anniversary of the Executive's cessation of service to the Company and
its successors (i.e., recognizing as service with the Company the months during
such period and the Executive's attained age as of the end of such period). The
pension supplement payable under this Section 4 shall be reduced, but not below
zero, by any benefit that the Executive accrues during such period under any
employee pension benefit plan maintained by the Company or its successor. The
present value of the pension supplement payable under this Section 4, less
applicable income and employment taxes and other authorized deductions, shall be
paid in a single sum to the Executive as soon as practicable following the
cessation of the Executive's employment with the Company and its successors. The
present value of the pension supplement payable under this Section 4 and any
offset or reductions for benefits provided by the Company or its successor shall
be made on an actuarially equivalent basis using the SERP's actuarial
assumptions and methods.

(d) For purposes of this Section 4, "Cause" means the Executive's conviction by
a court of competent jurisdiction for, or pleading no contest to, a felony.

5. Benefits Prior to a Change in Control. Subject to the final sentence of this
Section 5, the Executive shall be entitled to receive the severance and welfare
benefits described in this Section 5 if, during the Term of this Agreement but
prior to a Change in Control or the sale or divestiture of the business unit of
the Company or its successor to which the Executive is assigned, the Executive's
employment with the Company and its successors is terminated by the Company or
its successor without Cause.

(a) The severance benefit payable under this Section 5 is an amount equal to two
times the Executive's annual base salary (as in effect on the date the Executive
ceases to be employed by the Company and its successors or, if greater, the
highest annual rate of base salary as in effect during the twelve months
preceding such cessation of employment). The severance benefit described in the
preceding sentence shall be reduced by the amount of any severance benefit
payable to the Executive under any Chesapeake Corporation severance plan or
program. The severance benefit payable under this Section 5, less applicable
income and employment taxes and other authorized deductions, shall be paid in a
single sum as soon as practicable following the Executive's cessation of
employment with the Company and its successors.

(b) The welfare benefits provided under this Section 5 are continued coverage of
the Executive and the Executive's eligible dependents under all life,
disability, medical and dental benefit plans and programs in which the Executive
participates immediately prior to the Executive's date of termination on such
terms as are then in effect. In the event that the continued coverage of the
Executive or the Executive's eligible dependents in any such plan or program is
barred by its terms, the Company shall arrange to provide the Executive and the
Executive's eligible dependents with benefits substantially similar to those to
which they are entitled to receive under such plans or programs including, by
way of example and not of limitation, the reimbursement of the Executive of the
cost or premium for continued coverage under COBRA. The continued coverage
provided under this Section 5 shall continue until the earlier of (x) the second
anniversary of the Executive's cessation of service to the Company and its
successors and (y) the date that the Executive is eligible for similar coverage
under another employer's plan.

(c) For purposes of this Section 5, "Cause" means: (a) conduct involving
dishonesty or fraud or activities that may reasonably be expected to have a
material adverse effect on the property, business or reputation of the Company;
(b) conviction or admission of, or a plea of guilty or no contest to, a felony;
(c) breach of any material obligation to the Company; or (d) willful failure to
perform duties to the Company which is not corrected within thirty (30) days of
prior written notice by the Company to the Executive or willful misconduct in
the performance of such duties.

No benefits will be payable or available under this Section 5 unless the
Executive executes a release and waiver of the Company in a form satisfactory to
the Company and the Executive complies with Sections 6 and 7.

6. Confidentiality. During the period of employment with the Company, the
Executive has had access to certain confidential, non-public information
concerning the Company (the "Information"). The Executive agrees to maintain the
Information as confidential and not disclose it to third parties or use it in
the Executive's employment with any direct or indirect competitor of the Company
or its successors during employment with the Company and its successors and
thereafter following a termination of employment described in Section 5. The
Executive agrees that compliance with this confidentiality obligation is a
condition precedent to the Executive's right to receive the benefits described
in Section 5.

7. Covenant Not to Compete. The Executive agrees that he will not take certain
actions that would be damaging to the competitive position of the Company or its
successor. By making this commitment, the Executive agrees that during
Executive's employment with the Company and its successors and for twelve months
thereafter if the Executive's employment ceases as described in Section 5, the
Executive will not (x) accept any employment with, ownership interest in, or
engagement as a consultant, contractor or service provider to any business
engaged in a business that is competitive with the Company or its successor or
(y) on behalf of any such business solicit any business that was a customer of
the Company or its successor during the preceding twelve months. The Executive
understands and agrees that each provision of this Agreement is a separate and
independent clause, and if any clause should be found unenforceable, that will
not affect the enforceability of the other clauses. In the event that any of the
provisions of this Agreement should ever be deemed to exceed the time,
geographic area or activity limitations permitted by applicable law, the Company
and the Executive agree that such provisions must be and are reformed to the
maximum time, geographic area and activity limitations permitted by applicable
law, and expressly authorize a court having jurisdiction to reform the
provisions to the maximum time, geographic area and activity limitations
permitted by applicable law.

8. Excise Tax, etc. Indemnity. One or more benefits provided under this
Agreement may constitute "parachute payments" (as defined in Section
280G(b)(2)(A) of the Internal Revenue Code of 1986, as amended (the "Code"), but
without regard to Code section 280G(b)(2)(A)(ii)). In that event, the Company
shall indemnify and hold the Executive harmless from the application of the tax
imposed by Code section 4999. To effect this indemnification, the Company must
pay the Executive an additional amount that is sufficient to pay any excise tax
imposed by Code section 4999 on the payments and benefits to which the Executive
is entitled (whether payable under this Agreement or any other plan, agreement
or arrangement), plus the excise, employment and income taxes on the additional
amount. Such additional amount shall be paid to the Executive at such times as
may be necessary for the Executive to satisfy any such tax obligation, including
the payment of estimated taxes.

9. Legal Fees. The Company or its successor will promptly reimburse the
Executive for reasonable legal fees and costs that the Executive may incur in
connection with the enforcement of this Agreement.

10. Definitions. When used in this Agreement, the following terms shall have the
meanings set forth below:

(a) "Change in Control" has the same meaning, as of any applicable date, as set
forth in the Chesapeake Corporation Benefits Plan Trust (as in effect on such
date).

(b) "Control Change Date" has the same meaning, as of any applicable date, as
set forth in the Chesapeake Corporation Benefits Plan Trust (as in effect on
such date).

(c) "Good Reason" means (v) a material reduction in the Executive's duties or
responsibilities; (w) the failure by the Company or its successor to permit the
Executive to exercise such responsibilities as are consistent with the
Executive's position; (x) a requirement that the Executive relocate his
principal place of employment to a location that is at least fifty miles farther
from his principal residence than was his former principal place of employment;
(y) the failure by the Company or its successor to award the Executive annual
incentive, long-term incentive or stock option opportunities consistent with
those provided to similarly situated executives and (z) the failure by the
Company or its successor to make a payment when due to the Executive.

11. Successors. This Agreement shall inure to the benefit of and be binding on
any successor (whether direct or indirect, by purchase, merger consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. This Agreement
shall inure to the benefit of and be enforceable by the personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees of the Employee.

12. Modification, etc. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and a duly authorized officer of the Company. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the Commonwealth of Virginia, other than its choice of laws provision.

13. Enforceability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

14. Non-Disparagement. The Company and the Executive agree, that after the
Executive's employment with the Company terminates, to refrain from taking any
action or making any statements, written or oral, which are intended to
disparage the goodwill or reputation of the Company or the Executive.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed on
its behalf and the Executive has duly executed this Agreement, all as of the
date first above written.

 

/s/ Joel K. Mostrom

Joel K. Mostrom

CHESAPEAKE CORPORATION

 

By: /s/ J.P. Causey Jr.

J.P. Causey Jr.

Date: May 20, 2003

Executive Vice President,

 

Secretary & General Counsel

 

 

 